Case: 14-11458    Date Filed: 11/20/2014   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-11458
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:13-cv-00506-WS-N



PEDRO PEREZ-HERNANDEZ,

                                                              Plaintiff-Appellant,

                                      versus

LOUIS SCREWS,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                              (November 20, 2014)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Pedro Perez-Hernandez, a federal prisoner, appeals pro se the dismissal of

his complaint against Louis Screws, an agent of the Bureau of Alcohol, Tobacco,
               Case: 14-11458     Date Filed: 11/20/2014   Page: 2 of 3


Firearms and Explosives. See Bivens v. Six Unknown Named Agents of the Fed.

Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L.Ed.2d 619 (1971). Perez-

Hernandez alleged that the agent lost or took his wallet, in violation of his right to

due process under the Fourteenth Amendment, and that he was discriminated

against when a district attorney refused to investigate the incident. The district

court sua sponte dismissed Perez-Hernandez’s complaint as frivolous. 28 U.S.C.

§ 1915(e)(2)(B)(ii). The district court ruled that Perez-Hernandez’s complaint

about his property was barred under the Prison Litigation Reform Act because he

sought compensatory and punitive damages for mental and emotional injuries, not

physical injuries, see 42 U.S.C. § 1997e(e); the complaint about the loss of his

property was untimely; and there was no causal connection between the alleged

discrimination by a district attorney and Agent Screws. We affirm.

      The district court did not err by dismissing Perez-Hernandez’s complaint as

frivolous. The Act barred Perez-Hernandez’s request for damages for the “[m]ental

. . . stress, anguish, and nervous breakdown” he allegedly suffered for losing his

wallet, see id.; Napier v. Preslicka, 314 F.3d 528, 531–32 (11th Cir. 2002), and he

could not recover for “[p]hysical stress” when he did not allege that it affected his

health or caused him to suffer in a way that would qualify as a physical injury

under section 1997e(e), see Mitchell v. Brown & Williamson Tobacco Corp., 294

F.3d 1309, 1312–13 (11th Cir. 2002) (“[T]o avoid dismissal under § 1997e(e), a


                                           2
              Case: 14-11458     Date Filed: 11/20/2014   Page: 3 of 3


prisoner’s claims for emotional or mental injury must be accompanied by

allegations of physical injuries that are greater than de minimis.”). And Perez-

Hernandez’s claim for damages attributable to the cost of his wallet and its

contents was untimely because he failed to file his complaint within two years after

he knew that Agent Screws had taken the property. See Ala. Code § 6-2-38(l);

Kelly v. Serna, 87 F.3d 1235, 1238–39 (11th Cir. 1996). Although Perez-

Hernandez complained that a district attorney discriminated against him, Perez-

Hernandez did not allege that Agent Screws participated in that alleged

misconduct. See Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir. 1986). Perez-

Hernandez’s complaint failed to state a claim for relief against Agent Screws.

      We AFFIRM the dismissal of Perez-Hernandez’s complaint.




                                          3